MEMORANDUM**
Jagdev Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals decision summarily affirming the immigration judge’s (“IJ”) determination that he was not eligible for asylum, withholding of removal, or relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the decision unless the evidence compels a contrary result. Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000). We grant the petition for review.
It is uncontested that Singh’s testimony must be considered credible because the IJ did not make an explicit adverse credibility finding. See Kataria v. INS, 232 F.3d 1107, 1114 (9th Cir.2000).
The record compels the conclusion that Singh was persecuted on account of his political opinion because his credible testimony established that he was arrested by Indian police and beaten over a four day period for his political activities. See id. Singh is therefore entitled to a presumption that he holds a well-founded fear of persecution. See Ladha v. INS, 215 F.3d 889, 897 (9th Cir.2000).
Accordingly, we remand for further proceedings consistent with INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.